Citation Nr: 1632839	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  15-40 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing by correspondence dated in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision service connection for hypertension was denied on the basis that Veteran's diagnosed hypertension was not shown in service, within one year service discharge, or to be etiologically related to active service.

2.  Evidence added to the record since the October 2002 rating decision raises a reasonable possibility of substantiating the previously denied claim.


CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See July 2014 and September 2014 VCAA correspondence.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A review of the record reveals that an October 2002 rating decision denied service connection for hypertension.  The RO determined that the Veteran's diagnosed hypertension was not shown in service, within one year service discharge, or to be etiologically related to active service  The Veteran did not appeal nor was new and material evidence received within a year of that decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence added to the record since the October 2002 rating decision includes new information from the Veteran concerning his claim.  In his January 2015 notice of disagreement he asserted that his hypertension developed either as a result of an adverse effect he had to medication he was given during service in September 1979.  He pointed to service treatment records showing that he experienced elevated blood pressure readings following the use of medications.  He stated that his blood pressure never returned to normal and had progressively worsened over time.  

This evidence was not previously considered and that it raises a reasonable possibility of substantiating the claim.  The Board emphasizes that the Veteran's statements are presumed credible for purposes of reopening the appeal.  The previously denied claim as to this matter is reopened.


ORDER

The application to reopen a service connection claim for hypertension is granted.


REMAND

As to the issues remaining on appeal, the Board finds that further development is required prior to appellate review.  The Veteran's claims that his hypertension developed either as a result of medication provided in September 1979 or as a result of elevated cholesterol levels during service have not been addressed by VA examination.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded a VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hypertension as a result of service, to include as a result of a reaction to medication provided in September 1979.  The examiner must address the September 1979 treatment records that document the Veteran having elevated blood pressure readings.  The examiner must also address the elevated cholesterol levels noted upon the Veteran's retirement examination along with his assertion that his blood pressure never returned to normal following the September 1979 incident.  The file must be reviewed by the examiner in conjunction with the examination.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


